Case: 12-10816         Date Filed: 08/08/2012   Page: 1 of 4

                                                                      [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10816
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:11-cv-00730-TCB



RAJESH M. PATEL,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                  versus

GEORGIA DEPARTMENT BHDD,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (August 8, 2012)

Before DUBINA, Chief Judge, BARKETT and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-10816      Date Filed: 08/08/2012   Page: 2 of 4

      Appellant Rajesh M. Patel appeals pro se from the district court’s denial of

his employment discrimination action filed under Title VII, alleging retaliation

and discrimination based on race, gender, and national origin. Patel’s only

argument on appeal is whether the district court erred in denying him leave to

amend his complaint on the ground that any amendment would be futile.

      A district court’s decision to deny leave to amend based on futility is a legal

conclusion, and we review such decisions de novo. Mizzaro v. Home Depot, Inc.,

544 F.3d 1230, 1236 (11th Cir. 2008).

      Unless otherwise specified, a party may amend its pleading “only with the

opposing party’s written consent or the court’s leave.” Fed.R.Civ.P. 15(a)(2). The

Rule goes on to state that “[t]he court should freely give leave when justice so

requires.” Id. Despite the rule that leave to amend should be given freely, the

court may deny leave to amend on numerous grounds, including the futility of the

amendment. Maynard v. Bd. of Regents of Div. of Univs. of Florida Dept. of Educ.

ex rel. Univ. of S. Florida, 342 F.3d 1281, 1287 (11th Cir. 2003). Futility justifies

the denial of leave to amend where the complaint, as amended, would still be

subject to dismissal. Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th

Cir. 1999) (citations omitted).

      In order to survive a motion to dismiss, a plaintiff must plead “enough facts

                                          2
                     Case: 12-10816      Date Filed: 08/08/2012      Page: 3 of 4

to state a claim to relief that is plausible on its face,” rather than merely

conceivable. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

1974, 167 L. Ed. 2d 929 (2007). Under Title VII, it is unlawful for an employer to

discharge or discriminate against any individual on the basis of his race, gender, or

national origin. 42 U.S.C. § 2000e-2(a)(1). Where a plaintiff does not allege

direct evidence of discrimination, courts often apply the McDonnell Douglas1

framework in testing the claim. Brooks v. Cnty. Comm’n of Jefferson Cnty., Ala.,

446 F.3d 1160, 1162 (11th Cir. 2006). Under McDonnell Douglas, a plaintiff may

establish a prima facie case for discrimination by showing: (1) he is a member of a

protected class; (2) he was subjected to an adverse employment action; (3) his

employer treated similarly situated employees who were not members of the

plaintiff’s class more favorably; and (4) he was qualified for the job at issue. Rice-

Lamar v. City of Ft. Lauderdale, Fla., 232 F.3d 836, 842-43 (11th Cir. 2000).

          It is also unlawful for an employer to discriminate against any employee in

retaliation for filing a complaint. 42 U.S.C. § 2000e-3(a). A plaintiff may

establish a prima facie case of retaliation by showing: (1) he engaged in statutorily

protected expression; (2) he suffered an adverse employment action; and (3) there



          1
              McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668
(1973).

                                                   3
              Case: 12-10816     Date Filed: 08/08/2012    Page: 4 of 4

was a causal relationship between the two events. Pennington v. City of

Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

      Patel, in his initial complaint, failed to provide any factual allegations that

he was subject to discrimination or retaliation. He presented no allegation that a

comparable person not of his protected class was treated more favorably, nor that

he suffered any adverse employment action as a result of engaging in protected

expression. Patel’s motion for leave to amend provided no reason for the district

court to believe that he could offer sufficient allegations to make a claim for relief

plausible on its face. See Twombly, 550 U.S. at 570, 127 S.Ct. at 1974. Therefore,

we conclude that granting leave to amend would have been futile. See Weaver,

169 F.3d at 1320. Accordingly, we affirm the district court’s order denying

Patel’s motion for leave to amend and granting the Georgia Department of

Behavioral Health and Development Disabilities’s motion to dismiss without

prejudice.

      AFFIRMED.




                                          4